DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 06/30/2021.
Status of the Claims:
Claim(s) 14-17 has/have been newly added.
Claim(s) 1-17 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments, see pages 9-11 , filed 06/30/2021, with respect to the rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 7,161,632 to Sudo.
		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,161,632 to Sudo (hereinafter Sudo).

Regarding independent claim 1, Sudo teaches an image communication system comprising: 
a first communication terminal configured to acquire an image captured by an image capturing device (first of a videoconferencing terminal 1a…1n acquires images captured with TV camera 12, see Fig. 2); and 
a second communication terminal configured to receive the image from the first communication terminal via a network and display the image on a screen of a display (second of a videoconferencing terminals 1a..1n, can receive the image from a first video conferencing terminal 1a..1n, see column (c.) 4, line (l.) 41 to 48), 
the first communication terminal including first circuitry configured to in response to receipt of an operation of switching a view mode related to viewing of the image (selection key manipulation is the switching view mode operation, the view modes are related to viewing of the image in full screen or split screen for example, see c.5 l.16-26), transmit the image and first viewable area information to the second communication terminal (the second terminal uses viewable location information received, see c.5 l.65-67, hence it was transmitted from first terminal), the first viewable area information being related to a viewable area of the image to be displayed on the screen by the second communication terminal (the second terminal uses viewable location information received, see c.5 l.65-67), and
the second communication terminal including second circuitry configured to receive the image and the first viewable area information, and display the viewable area of the image on the screen based 

Regarding independent claim(s) 11-12, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above. 

Regarding independent claim(s) 13, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and is/are rejected for the same reasons used above.

Allowable Subject Matter
Claims 2-10 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                 


/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698